UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 000-51688 Bitzio, Inc. (Exact name of registrant as specified in its charter) Nevada 16-1734022 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 548 Market Street, Suite 18224 San Francisco, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(866) 824-7881 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.001 (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNoo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.YesxNoo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesoNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K(§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNox Aggregate market value of the voting stock held by non-affiliates: $12,051,428, based on the closing sales price of our common stock on March 21, 2012 of $0.40 per share.The voting stock held by non-affiliates on that date consisted of 30,128,570 shares of common stock. Applicable Only to Registrants Involved in Bankruptcy Proceedings During the Preceding Five Years: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.YesoNo o Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.As of March 19, 2012, there were 51,893,573 shares of common stock, par value $0.001, issued and outstanding. Documents Incorporated by Reference List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to rule 424(b) or (c) of the Securities Act of 1933.The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980).None. BITZIO, INC. FORM 10-K ANNUAL REPORT FOR THE FISCAL YEAR ENDED DECEMBER 31, 2011 TABLE OF CONTENTS PART I ITEM 1 – BUSINESS 3 ITEM 1A – RISK FACTORS 12 ITEM 1B – UNRESOLVED STAFF COMMENTS 22 ITEM 2 – PROPERTIES 22 ITEM 3 – LEGAL PROCEEDINGS 22 ITEM 4 – MINE SAFETY DISCLOSURES 22 PART II ITEM 5 – MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 23 ITEM 6 – SELECTED FINANCIAL DATA 29 ITEM 7 – MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 30 ITEM 7A – QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK[INSERT PAGE NUMBER] 38 ITEM 8 – FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA[INSERT PAGE NUMBER] 38 ITEM 9 – CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 38 ITEM 9A – CONTROLS AND PROCEDURES35 39 ITEM 9B – OTHER INFORMATION 41 PART III ITEM 10 – DIRECTORS,EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 42 ITEM 11 – EXECUTIVE COMPENSATION 45 ITEM 12 – SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 47 ITEM 13 – CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 49 ITEM 14 – PRINCIPAL ACCOUNTING FEES AND SERVICES 50 PART IV ITEM 15 – EXHIBITS, FINANCIAL STATEMENT SCHEDULES 52 2 PART I Cautionary Statement Regarding Forward Looking Statements This Annual Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934 (the “Exchange Act”).These statements are based on management’s beliefs and assumptions, and on information currently available to management.Forward-looking statements include the information concerning possible or assumed future results of operations of the Company set forth under the heading “Management's Discussion and Analysis of Financial Condition or Plan of Operation.” Forward-looking statements also include statements in which words such as “expect,” “anticipate,”“intend,” “plan,” “believe,” “estimate,” “consider” or similar expressions are used. Forward-looking statements are not guarantees of future performance.They involve risks, uncertainties and assumptions.The Company's future results and shareholder values may differ materially from those expressed in these forward-looking statements.Readers are cautioned not to put undue reliance on any forward-looking statements. ITEM 1 – BUSINESS Corporate History We were incorporated in the State of Nevada on September 12, 2005, for the purpose of reincorporating a Utah corporation that was original formed in 1990.From inception through early 2011, our business was to manufacture and market candy products. On July 27, 2011, upon the closing of our acquisition of Bitzio Corp., we entered into the business of developing and selling mobile applications for smartphones.In December 2011, we sold all of our candy products businesses. Our Business Today, our mission is to help mobile app developers get the full potential of their mobile apps by increasing consumer reach, conversion rates and bottom line profitability.Our strategic arsenal of methodologies and technologies allows mobile app developers to quickly develop, market and monetize their apps.We see ourselves as enablers and are focusing on turning app consumers into app creators.We aim to be responsible for the download of 1 Billion apps by 2014. We took a ‘team first’ strategic approach to the market seeking the best individuals to drive the company into this new market opportunity.Our CEO and his advisors also believe that the best way to align a team is to ensure a singular financial focus.Many of the desired key employees were already engaged in other businesses in the same, or a tangential space.To bring these key individuals into the fold, and align their financial interests, many joined via acquisition and received a significant share position in consideration for their existing businesses, and in many cases they are reinvesting their compensation into shares of our company as the business ramps up. 3 We completed two key acquisitions in 2011 and signed a definitive agreement with a third business in 2011, DigiSpace Solutions, that closed in early 2012.Moving forward, we plan to fund operations from existing cash flow and revenue and seek additional strategic capital for growth through additional acquisitions. We are focused on working with small to mid-size mobile app developers to help them: · improve the marketing reach of their mobile applications, · lower the cost to develop and deploy mobile applications, and · increase the sales and conversion rates of their mobile applications. In 2011, our products included “The App Code”, which was purchased by over 800 current and aspiring mobile app developers, and over 150 mobile apps, including many “Top 10” overall apps features in the iTunes App Store from Apple, that have been downloaded approximately 40 million times. Our operations are predominantly based in the U.S., with international operations in Europe and Canada.Our customers include approximately one thousand mobile app developers and our apps have been downloaded approximately 40 million times. Subsidiaries We operate our business through five active subsidiaries. Bitzio Mobile Apps, Inc. On July 27, 2011, we acquired Bitzio Corp., a developer of mobile applications for smartphones, which is now operated as Bitzio Mobile Apps, Inc.Bitzio Mobile Apps has developed over 140 mobile applications with over 650,000 downloads in total and is in the process of developing 4,000 additional mobile applications.The company was founded by Amish Shah in November 2010 and generated application download revenue in its first month of operation. Thinking Drone, Inc. On November 9, 2011, we acquired Thinking Drone, Inc., a developer of iPhone and Android apps under the “Free the Apps” brand.Founded in 2009, Free the Apps has created many highly successful apps, including "Top 10" overall apps featured in iTunes App Store.Their success is not only creating top revenue generating apps but also using that acumen to help other developers get the visibility their apps need in the crowded mobile apps space.Using proven strategies, Free the Apps provides developers with social and online solutions to get their apps in a “top” list and extend their reach to extensive customer base.With almost 40 million downloads and counting, some of Free the Apps highly successful free apps includes Convert Units for Free and Crop for Free. Digispace Solutions, Inc. On January 6, 2012, we acquired Digispace Solutions, LLC, an Internet marketing and advertising company now operated as Digispace Solutions, Inc.The company was one of Inc. Magazine’s 500 Fastest Growing Private Companies for 2009. 4 Other Subsidiaries We have two additional wholly-owned subsidiaries whose operations are relatively inactive at this time, BMR Apps, Inc. and Bitzio (Canada), Inc. Our corporate structure can be seen on the following organizational chart: The Market The mobile app market has experienced extremely rapid growth in its 3-4 year existence.In 2010, the mobile application market generated $10.2 billion dollars of revenue from 10.9 billion downloads, according to Research2Guidance and IDC.Those same reports predict revenue in excess of $100 billion dollars by 2015, representing a 158% compound annual growth rate (“CAGR”), from over 182 billion downloads. According to AppStoreHQ and MobileDevHQ, the number of Apple iPhone developers grew from 41,000 in 2010 to 67,000 in 2011, representing a 63% growth rate.In those same reports, Google Android developers grew over 500% from 10,000 to 51,000 developers. According to IDC and Appcelerator, in 2010, Apple had 27.9% market share, RIM had 27.4%, Google had 22.7% and Windows had 14.0%.Developer preferences tell a different story.According to those same sources, 92% of developers prefer to build mobile apps for the Apple iPhone, 87% for both the Apple iPad and Google Android Phones with 74% preferring to build for Google Android Tablets.Despite the significant market share held by RIM, only 38% of developers prefer to build for their Blackberry phones and 28% for their tablet offering the Blackberry Playbook.Thirty-six percent of developers preferred to build mobile applications for Windows phones. 5 Apple has over 500,000 apps in its app store and recently celebrated the download of the 25 billionth app.Based on this information and the market share and developer preferences, we believe the core market opportunity is with Apple and Google.We also believe that Facebook is likely to become the next core market for developing and deploying mobile applications as Zynga, the publisher of the games Farmville and Mafia Wars, has discovered and exploited. In addition to the developer market – many of which today are quite technically competent, we believe an enormous opportunity exists with non-technical individuals who want to share information and interact via mobile apps.We don’t believe anybody has been able to measure the number of consumers that want to create apps, though our belief is that it represents a significant multiple over the number of actual developers that exist today. We see significant unmet needs for both mobile app developers and consumers.The market, while very large, is still quite immature which is making it harder for developers to effectively monetize.Some of the reasons and unmet needs are: For consumers: · search and discovery for apps is very difficult, · there are many duplicate and redundant apps, · there is no easy way to share app ratings, · the quality of apps is extremely variable. For developers: · many developers simply don’t know how to promote their apps or monetize them, · it’s very difficult to deploy apps across platforms (Apple iOS and Google Android, for example), · a significant barrier to entry still exists for consumer power users to create apps, · the failure rate of apps in the app stores and markets in increasing. We believe the right way to measure and approach this market opportunity is to look at one key metric – “reach.”Reach measures the number of consumers a company can dialogue with, gather intelligence about and market to.Four examples of companies in this space that we believe exemplify this principal are: 1. Facebook:They have over 800 million users and an anticipated market value at IPO of approximately $100 billion dollars. 2. Zynga: They have over 360 million users and 6 of the top 10 Facebook games, a market capitalization of $9.5 billion dollars on 2011 revenue of $1.1 billion dollars and a current forward P/E of 37. 3. Rovio: The makers of the popular mobile game Angry Birds have over 150 million active users.Their games have been downloaded over 400 million times and were recently offered $2.5 billion in cash by Zynga and declined. 4. LinkedIn:The popular social network for professionals have over 125 million users and a $9.3 billion dollar market cap on $522 million in 2011 revenue with a forward P/E of 84. 6 We believe the enterprise value and P/E of these businesses are measured largely in their ‘reach’ and active user bases and not solely against traditional metrics and fundamentals like revenue. We have set a target to be responsible for 1 billion downloads by the end of 2014 and at the end of 2011 we were responsible for 40 million downloads. Demand for Mobile Apps Recently, mobile app analytics firm, Flurry, released a report finding the average person in the US spends 9% more time on mobile apps than browsing the web.“In June [2011] users spent an average of 81 minutes daily on mobile apps, compared to 74 minutes on the web,” and users aren’t just playing games and social networking, they are getting directions, reading the news, watching TV and movies, shopping, banking and, even, working.So it’s no surprise mobile apps are now a must have for just about every company out there.Without mobile access to a company’s information and product, they are not reaching a huge percentage of their customers. So, it’s no wonder that more and more companies are dedicating significant time, budget and resources to hiring IT professionals with specific skill sets in iOS, Android and Windows mobile development.A 2011 report from tech job board giant, Dice, stated that jobs in the mobile app development space are among their fastest growing hiring requests.Despite this growing need, however, less than one-in-five (17%) of technology professionals have published a mobile app, with only a quarter doing mobile app development full time. Business executives are increasingly asking, “Is there an app for that?”And that means mobile app developers are commanding a premium for their salaries. A recent Robert Half Technology survey found one in two chief information officers across the country either have a mobile phone application in place for the business – or plan to in the next 12 months.The telephone survey involved 1,400 CIOs from companies across the United States with 100 or more employees.So what’s the result of this? Robert Half has found that salaries for mobile app developers are up 9 percent from 2011. A mobile app developer can command a salary between $89,505 and $128,992 in Minneapolis, slightly higher than the $85,000 to $122,500 range nationwide.The salary range around St. Paul, at $84,575 to $121,888, and St. Cloud, at $65,875 to $94,938, is lower than the national average. (Robert Half has an online technology job salary calculator.) Kathy Northamer, district president of Robert Half Technology in Minneapolis, has found the interest in mobile apps is also kicking up salaries for the security professionals needed to make sure the apps don’t compromise corporate database.There’s also a greater need for help desk professionals who understand apps.Northamer thinks it might make more sense for a business to hire a mobile app developer as a contractor to get apps in place for the business, and then train existing technical staff on how to maintain the apps. The apps are a great way to give customers speedy access to information about products and services.They also help improve internal business functions.Salespeople, for example, can use apps to quickly call up information while they’re on the road. 7 In a study conducted by the "Microsoft Tag" community, mobile device usage was estimated to overtake desktop Internet users by 2014, based on a rate of growth tracked since 2007.Mobile Application production studio Epic Digital recently conducted a survey of clientele, to study how the unprecedented growth of applications on the iPhone, iPad, and Android affects different markets. Eric Peterson, CEO of Epic Digital had this to say: Nearly 90% of our production income comes from businesses expanding their traditional media to mobile devices.This is specifically in the corporate, educational, and entertainment markets.Ever since 2009, the priority for companies has switched from just having Internet media, to making sure that media is cutting-edge and user-friendly on mobile devices.This includes animation, periodicals, and even normal business functionality.Large franchise restaurants are taking orders from iPads and department stores are doing the same. A study conducted by the National Literacy Trust shows that children ages 7-16 are more likely to own a mobile device than a book.With the January announcement of Apple's new iBooks 2 textbooks for iPad, more educational publishers are trying to provide innovative learning tools on mobile devices. As traditional media consumption trends change to a more mobile design, new gateways are opened for how media can be communicated to users. The Business Opportunity Our mission is to help mobile app developers get the full potential of their mobile apps by increasing consumer reach, conversion rates and bottom line profitability.Our strategic arsenal of methodologies and technologies allows mobile app developers to quickly develop, market and monetize their apps: We make money via 3 channels: 1.Education Services: We use affiliate-marketing channels to fill the top of our marketing funnel with developers and consumers who want to create mobile apps.We then use product launch methodologies and webinars / seminars to provide educational content to consumers and developers showing them how to build mobile apps, or how to build a mobile app business, often showing them by using our proprietary suite of developer tools.The average cost to participate in one of our educational programs is $1,000 – $2,000 and often has a monthly, recurring element.In addition, we sell access to “mastermind” groups that give direct access to other like developers, consumers and experts for advice and support at an average cost of $10,000 – 25,000.The vast majority of the content in these courses is delivered via internet download and webinars. For example, in late 2011 Bitzio launched The App Code.Over 2,000 developers attended the initial free webinar and over 800 went on to participate at $997 per person for the 6-week course.Over 150 people attended a live seminar in San Diego in January 2012 and 35 people went on to join the MasterMind group at a cost of $10,000 per person. 8 2.Developer Tools: We have acquired, licensed and developed a series of technologies, tools and platforms and continue to both seek out and build “best of breed” additions.These are tools Bitzio, FreeTheApps, and our other partners use to build and optimize apps.We’ll aggregate the best tools to help developers deploy and optimize their apps in the future and allow consumers to become creators.With our educational series and these tools, our goal is to become the one-stop shop for developers to maximize their revenue – and use Bitzio as their strategic weapon.Our focus here is on the simplest end-to-end user interface on top of a series of different tools.Very much like the Apple model where the user experience is paramount to success and where the complexity and technology seem invisible to the user.Depending on the tool, we charge either an up front fee, a recurring monthly fee for access and use or both. 3.Apps:We have acquired two app companies already – Bitzio and FreeTheApps (Thinking Drone) and we continue to seek out the best app developers for acquisition.In addition, we continue to build out our own apps, using our tools, to both drive revenue and reach.Developers who use our tools have the option of leaving their apps on our platform for cross selling to our user community (reach) for further optimization.We derive significant revenue from advertising within our apps and share similar revenue from developers who elect to use our optimization tools to drive advertising within their apps.To date, our applications have been downloaded over 40 million times and we have a goal to deliver 1 billion downloads by the end of 2014. Our strengths Our core strength and competitive differentiator comes from our team.We’ve assembled a very seasoned, tested and true team of executives, leaders and domain experts to drive Bitzio forward.We subscribe to a team first approach where we focus on getting the very best players onto the team, aligning their incentives and focusing each of them on what they are best and can deliver the most value from.Our team is ‘built to scale’; meaning many of them have been part of enterprises that scale into the billion-dollar value range, and up.This is a team that one would usually recruit later in the lifecycle of a business – but we believe this market is moving so fast, that the right team is necessary from day one to lay the foundation for scale and then execute on the plans.That has been a core focus in the first year of operations and we believe we have exceeded expectations with the team we’ve assembled. Team diversity:another key strength is the incredible diversity found within the team.We have young entrepreneurs who built some of the fastest growing companies in their space before the age of 30 and senior financial advisors who have been on and led public company boards and worked at “Big 4” tax or accounting firms for over 40 years.Some of our leaders have driven advertising, marketing, technology and consulting firms while others have built very successful app companies – some before they were 25 years old.We have business brokers who focus on finding us the next great acquisition(s) and operators who know how to buy and integrate them and other operators who spent over 25 years managing highly complex technology projects.Many of our leaders have been a part of publicly traded companies with market caps in excess of 1 billion dollars and some were there from the start, through the IPO and into successful execution, including legal counsel who has done so multiple times in the tech sector.These diverse experiences and points of view give the team an unparalleled ability to work problems from vastly different angles and arrive at great solutions. 9 We have diversified our revenue streams to both increase our velocity, but also to smooth out our revenue trajectory as different types of products and services take hold at different paces.This also allows us to narrow the focus of our resources at a given time, depending on market conditions. The 3 market segments we provide services and products for (education, tools and apps) are highly profitable on their own, and work together as a multiplier.The segments act as a sales funnel – we market to developers and entrepreneurs and offer to teach them ‘how to’.Much of the acquisition cost is in getting folks into the top of the funnel.Once they come through the educational course – which is written once and distributed to many – we upsell access to the tools we have and use in the course and then share revenue from the apps they built.This gives us a very significant lifetime value for each customer with a recurring revenue component through the tools and apps.In addition, we continue to focus on building our own apps that are able to scale very quickly with pre-built distribution models via Apple and Google at very low cost once development is completed. Our growth strategy Gain additional scale, technology and access to new markets through acquisitions We have historically acquired various businesses and technologies to grow our revenue and service capabilities.We expect to continue targeting acquisition candidates that have revenue expansion opportunities or complementary technology and solutions.We also expect to evaluate acquisition candidates that will enable us to expand our business and to enter markets adjacent to our core business or into new geographic markets. Advance into new market segments We intend to leverage our core competencies, technologies and existing market position to broaden our offerings and customer base and advance into new market segments.We intend to leverage our team, revenue base and reach to expand our presence into new markets. Enhance smartphone solutions We intend to extend further our support for new versions of smartphones and extend our support for data-rich applications which have higher rates of data consumption on these mobile devices.In addition, we will continue to leverage our subscriber behavior insights and user interface expertise to offer more personalized and richer experiences to smartphones.We expect to fully capitalize on the extensive capabilities of smartphones and their significant market adoption. We’ll continue to refine, enhance and expand our educational offerings to bring more consumers into our world and help them learn to be creators.This will expand our customer list to upsell tools to. We’ll continue to refine, enhance and expand the tools we use to build apps and offer those tools to developers and consumers driving both up front and recurring revenue streams – and downstream driving more apps to market within the Bitzio community. We plan to continue aggressively building our own apps and deploying them in the Apple and Google app stores, seeking revenue from downloads, in app purchases for premium content and in app advertising. 10 We’ll continue to expand our reach through apps and the insights and information we’ll collect while those apps are being used will give us valuable targeted cross selling information to increase our sales and marketing conversion through advertising. Competition The market for mobile apps and development tools is extremely competitive and is becoming more so.The barriers to entry are low, and the life of any app is limited.The following is a list of our current primary competitors focusing on mobile app development tools: · SeattleClouds.com · Buzztouch.com · iBuildApp.com · Conduit.com · AppMakr.com · AppsBuilder.com · Magmito.com · MoSync.com · Pieceable.com · RhoMobile.com · Ripple.TinyHippos.com · RunRev.com · SassMob.com · Sencha.com · ShoutEm.com · SwebApps.com · TapLynx.com · Apps-Builder.com · Mippin.com · Mobbase.com · Mobi-Cart.com · Mobtify.com Intellectual property Our intellectual property is an essential element of our business.We use a combination of trademark, patent, copyright, trade secret and other intellectual property laws, confidentiality agreements and license agreements to protect our intellectual property.Our employees and independent contractors are required to sign agreements acknowledging that all inventions, trade secrets, works of authorship, developments and other processes generated by them on our behalf are our property, and assigning to us any ownership that they may claim in those works.Despite our precautions, it may be possible for third parties to obtain and use without consent intellectual property that we own or license.Unauthorized use of our intellectual property by third parties, and the expenses incurred in protecting our intellectual property rights, may adversely affect our business. From time to time, we may encounter disputes over rights and obligations concerning intellectual property.While we believe that our product and service offerings do not infringe the intellectual property rights of any third party, we cannot assure you that we will prevail in any intellectual property dispute.If we do not prevail in such disputes, we may lose some or all of our intellectual property protection, be enjoined from further sales of the applications determined to infringe the rights of others, and/or be forced to pay substantial royalties to a third party. 11 Government Regulation Legislation is continually being introduced that may affect both the content of our products and their distribution.For example, data and consumer protection laws in the United States and Europe impose various restrictions, which will be increasingly important to our business as we continue to market our products directly to end users and we collect information, including personal identifiable information, about our end user customers.Those rules vary by territory although the Internet recognizes no geographical boundaries.In the United States, for example, numerous federal and state laws have been introduced which attempt to restrict the content or distribution of games.Legislation has been adopted in several states, and proposed at the federal level, that prohibits the sale of certain games to minors.The Federal Trade Commission has also recently indicated that it intends to review issues related to in-app purchases, particularly with respect to games that are marketed primarily to minors.In addition, two self-regulatory bodies in the United States (the Entertainment Software Rating Board) and the European Union (Pan European Game Information) provide consumers with rating information on various products such as entertainment software similar to our products based on the content (e.g., violence, sexually explicit content, language).Furthermore, the Chinese government has adopted measures designed to eliminate violent or obscene content in games.In response to these measures, some Chinese telecommunications operators have suspended billing their customers for certain mobile gaming platform services, including those services that do not contain offensive or unauthorized content, which could negatively impact our revenues inChina.China has also adopted measures that prohibit the use of virtual currency to purchase any real world good or service. We are subject to federal and state laws and government regulations concerning employee safety and health and environmental matters.The Department of Labor, Occupational Safety and Health Administration, the Environmental Protection Agency, and other federal and state agencies have the authority to establish regulations that may have an impact on our operations. Employees As of the date of this Annual Report, we have 27 employees and/or contractors working for the Bitzio consolidated group, 4 of which are our officers, 2 of which are directors, 12 of which are engaged in production, publishing and development, and 9 of which is engaged in administrative functions.None of our employees are represented by a labor union or is covered by a collective bargaining agreement.We have never experienced any employment-related work stoppages and consider relations with our employees to be good. ITEM 1A – RISK FACTORS As a smaller reporting company we are not required to provide a statement of risk factors.Nonetheless, because this is our first Annual Report after completing several major acquisitions, we are voluntarily providing risk factors herein. 12 Any investment in our common stock involves a high degree of risk.You should consider carefully the following information, together with the other information contained in this annual report, before you decide to buy our common stock.If one or more of the following events actually occurs, our business will suffer, and as a result our financial condition or results of operations will be adversely affected.In this case, the market price, if any, of our common stock could decline, and you could lose all or part of your investment in our common stock. We help mobile app developers get the full potential of their mobile apps by increasing consumer reach, conversion rates and bottom line profitability.Our strategic arsenal of methodologies and technologies allows mobile app developers to quickly develop, market and monetize their apps.We face risks in developing our products and services and eventually bringing them to market.We also face risks that our business model becomes obsolete.The following risks are material risks that we face.If any of these risks occur, our business, our ability to achieve revenues, our operating results and our financial condition could be seriously harmed. Risk Factors Related to the Business of the Company We have a limited operating history and limited historical financial information upon which you may evaluate our performance. You should consider, among other factors, our prospects for success in light of the risks and uncertainties encountered by companies that, like us, are in their early stages of development.We may not successfully address these risks and uncertainties or successfully implement our existing and new products and services.If we fail to do so, it could materially harm our business and impair the value of our common stock.Even if we accomplish these objectives, we may not generate the positive cash flows or profits we anticipate in the future.We were incorporated in 2005, but only acquired the first of our current operating subsidiaries in July 2011.Unanticipated problems, expenses and delays are frequently encountered in establishing a new business and developing new products and services.These include, but are not limited to, inadequate funding, lack of consumer acceptance, competition, product development, and inadequate sales and marketing.The failure by us to meet any of these conditions would have a materially adverse effect upon us and may force us to reduce or curtail operations.No assurance can be given that we can or will ever operate profitably. If we are unable to meet our future capital needs, we may be required to reduce or curtail operations. To date we have relied on cash flow from operations, funding from our founders, waivers of significant amounts of compensation by our executive team, and debt financing to fund operations.We have extremely limited cash liquidity and capital resources.Our cash on hand as of December 31, 2011 was approximately $181,725, and our revenue for the year ended December 31, 2011 was $579,386.Based on our recurring expenses, estimated revenue from our product pipeline, and not including assumed liabilities from acquisitions and outstanding loans, our estimated monthly burn rate is approximately $25,000. Our future capital requirements will depend on many factors, including our ability to market our products successfully, cash flow from operations, and competing market developments.Based on our current financial situation we may have difficulty continuing our operations at their current level, or at all, if we do not receive additional financing in the near future.Consequently, although we currently have no specific plans or arrangements for financing, we intend to raise funds through private placements, public offerings or other financings.Any equity financings would result in dilution to our then-existing stockholders.Sources of debt financing may result in higher interest expense.Any financing, if available, may be on unfavorable terms.If adequate funds are not obtained, we may be required to reduce or curtail operations.We anticipate that our existing capital resources will not be adequate to satisfy our operating expenses and capital requirements for any length of time.However, this estimate of expenses and capital requirements may prove to be inaccurate. 13 Our independent registered public accounting firm has expressed doubts about our ability to continue as a going concern. As a result of our financial condition, we have received a report from our independent registered public accounting firm for our financial statements for the years ended December 31, 2011 and 2010 that includes an explanatory paragraph describing the uncertainty as to our ability to continue as a going concern.In order to continue as a going concern we must effectively balance many factors and increase our revenues to a point where we can fund our operations from our sales and revenues.If we are not able to do this we may not be able to continue as an operating company. In recent years, we have recognized significant impairment losses related to our goodwill, intangible assets and property and equipment. Additional impairment losses may be recognized which would adversely affect our financial results. We are required under GAAP to test goodwill for impairment and to assess our amortizable intangible assets, including capitalized software costs, and long-lived assets, as well as goodwill, for impairment when events or changes in circumstance indicate the carrying value may not be recoverable.In 2011, we incurred an impairment loss of $2.4 million.Factors that could lead to impairment include changes in business strategy, restructuring of the business in connection with acquisitions, actual performance of acquired businesses below our expectations and expiration of customer contracts.Unanticipated events or changes in circumstances could impact our ability to recover the carrying value of some or all of these assets.In addition, we expect to make additional acquisitions in the future that would increase the amount of such assets on our books that would be subject to potential future impairment.In the event any of our current or future assets became impaired, the associated impairment charge could adversely impact our results of operations. If we fail to maintain proper and effective internal controls or are unable to remediate the deficiencies in our internal controls, our ability to produce accurate and timely financial statements could be impaired and investors’ views of us could be harmed. Ensuring that we have adequate internal financial and accounting controls and procedures in place so that we can produce accurate financial statements on a timely basis is a costly and time-consuming effort.Our internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements in accordance with GAAP.We are in the process of documenting and reviewing our internal controls and procedures in order to comply with Section404 of the Sarbanes-Oxley Act of 2002, or the Sarbanes-Oxley Act, which requires annual management assessment of the effectiveness of our internal control over financial reporting and a report by our independent registered public accounting firm addressing this assessment.Our compliance with Section404 will require that we incur additional expense and expend management time on compliance-related issues.If we or our independent registered public accounting firm identify deficiencies in our internal control over financial reporting that are deemed to be material weaknesses, the market’s confidence in our financial statements could decline and the market price of our common stock could be adversely impacted. 14 Because we face intense competition, we may not be able to operate profitably in our markets. The market for mobile apps and development tools is highly competitive and is becoming more so, which could hinder our ability to successfully market our products.We may not have the resources, expertise or other competitive factors to compete successfully in the future.We expect to face additional competition from existing competitors and new market entrants in the future. Many of our competitors have greater name recognition and more established relationships in the industry than we do.As a result, these competitors may be able to: · develop and expand their product offerings more rapidly; · adapt to new or emerging changes in customer requirements more quickly; · take advantage of acquisition and other opportunities more readily; and · devote greater resources to the marketing and sale of their products and adopt more aggressive pricing policies than we can.See “The Company – Competition.” If we are unable to maintain brand image or product quality, our business may suffer. Our success depends on our ability to maintain and build brand image for our existing products, new products and brand extensions.We have no assurance that our advertising, marketing and promotional programs will have the desired impact on our products’ brand image and on consumer preferences. If we are unable to attract and retain key personnel, we may not be able to compete effectively in our market. Our success will depend, in part, on our ability to attract and retain key management, including primarily William Schonbrun, Robert Garnett, technical experts, and sales and marketing personnel.We attempt to enhance our management and technical expertise by recruiting qualified individuals who possess desired skills and experience in certain targeted areas.Our inability to retain employees and attract and retain sufficient additional employees, and information technology, engineering and technical support resources, could have a material adverse effect on our business, financial condition, results of operations and cash flows.The loss of key personnel could limit our ability to develop and market our products. Because our officers and directors control a nearly one-third of our common stock, they have the ability to influence matters affecting our shareholders. Our officers and directors beneficially own over 32% of our outstanding common stock.As a result, they have the ability to influence matters affecting our shareholders, including the election of our directors, the acquisition or disposition of our assets, and the future issuance of our shares.Because they control such shares, investors may find it difficult to replace our management if they disagree with the way our business is being operated.Because the influence by these insiders could result in management making decisions that are in the best interest of those insiders and not in the best interest of the investors, you may lose some or all of the value of your investment in our common stock.See “Principal Shareholders.” 15 Our business may be negatively impacted by a slowing economy or by unfavorable economic conditions or developments in the United States and/or in other countries in which we operate. A general slowdown in the economy in the United States or unfavorable economic conditions or other developments may result in decreased consumer demand, business disruption, supply constraints, foreign currency devaluation, inflation or deflation.A slowdown in the economy or unstable economic conditions in the United States or in the countries in which we operate could have an adverse impact on our business results or financial condition. We may not be able to effectively manage our growth and operations, which could materially and adversely affect our business. We may experience rapid growth and development in a relatively short period of time by aggressively marketing our mobile apps and development tools.In addition, we have completed three acquisitions recently, and may complete more in the future.The management of this growth will require, among other things, continued development of our financial and management controls and management information systems, stringent control of costs, increased marketing activities, the ability to attract and retain qualified management personnel and the training of new personnel.We intend to hire additional personnel in order to manage our expected growth and expansion.Failure to successfully manage our possible growth and development could have a material adverse effect on our business and the value of our common stock. If we fail to develop and introduce new mobile apps and other applications that achieve market acceptance, our sales could suffer. Our business depends on providing mobile apps and development tools that consumers want to buy.We must invest significant resources in research and development to enhance our offering of apps and tools and other applications and introduce new apps and other applications.Our operating results would suffer if our apps and other applications are not responsive to the preferences of our customers or are not effectively brought to market. The planned timing or introduction of new mobile apps and development tools is subject to risks and uncertainties.Unexpected technical, operational, deployment, distribution or other problems could delay or prevent the introduction of new apps, which could result in a loss of, or delay in, revenues or damage to our reputation and brand.If any of our applications is introduced with defects, errors or failures, we could experience decreased sales, loss of customers and damage to our reputation and brand.In addition, new applications may not achieve sufficient market acceptance to offset the costs of development.Our success depends, in part, on unpredictable and volatile factors beyond our control, including customer preferences, competing applications and the availability of other entertainment activities.A shift in Internet or mobile device usage or the entertainment preferences of our customers could cause a decline in our applications' popularity that could materially reduce our revenues and harm our business. We intend to continuously develop and introduce new apps, development tools, and other applications for use on next-generation Internet and mobile devices.We must make product development decisions and commit significant resources well in advance of the anticipated introduction of new mobile devices.New mobile devices for which we will develop applications may be delayed, may not be commercially successful, may have a shorter life cycle than anticipated or may not be adequately promoted by wireless carriers or the manufacturer.If the mobile devices for which we are developing games and other applications are not released when expected or do not achieve broad market penetration, our potential revenues will be limited and our business will suffer. 16 Mobile platform providers have broad discretion to change their terms of services which could adversely impact our business. We are subject to the standard terms and conditions for application developers, which govern the promotion, distribution and operation of games and other applications on the respective platforms of the providers. The providers have broad discretion to change their terms of service and other policies with respect to us and other developers, and those changes may be unfavorable to us.The providers may also change their fee structure, add fees associated with access to and use their platform, change how the personal information of its users is made available to application developers or restrict how users can share information with friends on their platform. Our use of open source software could limit our ability to commercialize our services. We have incorporated open source software into our services.Although we closely monitor our use of open source software, the terms of many open source licenses to which we are subject have not been interpreted by U.S. or foreign courts, and there is a risk that such licenses could be construed in a manner that imposes unanticipated conditions or restrictions on our ability to commercialize our services.In that event, we could be required to seek licenses from third parties in order to continue offering our services, to re-engineer our products or to discontinue sales of our services, any of which could materially adversely affect our business. Our industry is experiencing consolidation that may cause us to lose key relationships and intensify competition. The Internet and mobile apps industries are undergoing substantial change, which has resulted in increasing consolidation and formation of strategic relationships.We expect this consolidation and strategic partnering to continue.Acquisitions or other consolidating transactions could harm us in a number of ways, including: ● we could lose strategic relationships if our strategic partners are acquired by or enter into relationships with a competitor (which could cause us to lose access to distribution, content, technology and other resources); ● we could lose customers if competitors or users of competing technologies consolidate with our current or potential customers; and ● our current competitors could become stronger, or new competitors could form, from consolidations. Any of these events could put us at a competitive disadvantage, which could cause us to lose customers, revenue and market share.Consolidation could also force us to expend greater resources to meet new or additional competitive threats, which could also harm our operating results. We rely on the continued reliable operation of third parties’ systems and networks and, if these systems and networks fail to operate or operate poorly, our business and operating results will be harmed. Our operations are in part dependent upon the continued reliable operation of the information systems and networks of third parties.If these third parties do not provide reliable operation, our ability to service our customers will be impaired and our business, reputation and operating results could be harmed. 17 The Internet and our network are subject to security risks that could harm our business and reputation and expose us to litigation or liability. Online commerce and communications depend on the ability to transmit confidential information and licensed intellectual property securely over private and public networks.Any compromise of our ability to transmit and store such information and data securely, and any costs associated with preventing or eliminating such problems, could damage our business, hurt our ability to distribute products and services and collect revenue, threaten the proprietary or confidential nature of our technology, harm our reputation, and expose us to litigation or liability.We also may be required to expend significant capital or other resources to protect against the threat of security breaches or hacker attacks or to alleviate problems caused by such breaches or attacks.Any successful attack or breach of our security could hurt consumer demand for our products and services, expose us to consumer class action lawsuits and harm our business. Actual or perceived security vulnerabilities in mobile devices could negatively affect our business. The security of mobile is critical to our business.Individuals or groups may develop and deploy viruses, worms and other malicious software programs that attack mobile devices.Security experts have identified computer worms targeted specifically at mobile devices.Security threats could lead some mobile subscribers to reduce or delay their purchases of mobile content and applications in an attempt to reduce the security threat posed by viruses, worms and other malicious software.Actual or perceived security threats, and reactions to such threats, could reduce our revenue or require unplanned expenditures on new security initiatives. We may be unable to adequately protect our proprietary rights. Our ability to compete partly depends on the superiority, uniqueness and value of our intellectual property and technology, including both internally developed technology and technology licensed from third parties.To the extent we are able to do so, in order to protect our proprietary rights, we will rely on a combination of trademark, copyright and trade secret laws, confidentiality agreements with our employees and third parties, and protective contractual provisions and licensing agreement.Despite these efforts, any of the following occurrences may reduce the value of our intellectual property: ● Our applications for trademarks and copyrights relating to our business may not be granted and, if granted, may be challenged or invalidated; ● Issued trademarks and registered copyrights may not provide us with any competitive advantages; ● Our efforts to protect our intellectual property rights may not be effective in preventing misappropriation of our technology; ● Our efforts may not prevent the development and design by others of products or technologies similar to or competitive with, or superior to those we develop; or ● Another party may obtain a blocking patent and we would need to either obtain a license or design around the patent in order to continue to offer the contested feature or service in our products. 18 We may be forced to litigate to defend our intellectual property rights, or to defend against claims by third parties against us relating to intellectual property rights. We may be forced to litigate to enforce or defend our intellectual property rights, to protect our trade secrets or to determine the validity and scope of other parties’ proprietary rights.Any such litigation could be very costly and could distract our management from focusing on operating our business.The existence and/or outcome of any such litigation could harm our business. Interpretation of existing laws that did not originally contemplate the Internet could harm our business and operating results. The application of existing laws governing issues such as property ownership, copyright and other intellectual property issues to the Internet is not clear.Many of these laws were adopted before the advent of the Internet and do not address the unique issues associated with the Internet and related technologies.In many cases, the relationship of these laws to the Internet has not yet been interpreted.New interpretations of existing laws may increase our costs, require us to change business practices or otherwise harm our business. It is not yet clear how laws designed to protect children that use the Internet may be interpreted, and such laws may apply to our business in ways that may harm our business. The Child Online Protection Act and the Child Online Privacy Protection Act impose civil and criminal penalties on persons distributing material harmful to minors (e.g., obscene material) over the Internet to persons under the age of 17, or collecting personal information from children under the age of 13.We do not knowingly distribute harmful materials to minors or collect personal information from children under the age of 13.The manner in which these Acts may be interpreted and enforced cannot be fully determined, and future legislation similar to these Acts could subject us to potential liability if we were deemed to be non-compliant with such rules and regulations, which in turn could harm our business. We may be subject to market risk and legal liability in connection with the data collection capabilities of our products and services. Many of our products are interactive Internet applications that by their very nature require communication between a client and server to operate.To provide better consumer experiences and to operate effectively, our products send information to our servers.Many of the services we provide also require that a user provide certain information to us.We post an extensive privacy policy concerning the collection, use and disclosure of user data involved in interactions between our client and server products. Risks Related To Our Common Stock We expect that our revenue will fluctuate, which could cause our stock price to decline. Our revenue is subject to fluctuations due to the timing of sales of high-dollar professional services projects.Because these projects occur at irregular intervals and the dollar values vary based on customer needs, we may experience quarter-to-quarter fluctuations in revenue.In addition, any significant delays in the deployment of our services, or unfavorable sales trends in our existing service categories could adversely affect our revenue growth.If our revenue fluctuates or does not meet the expectations of securities analysts and investors, our stock price would likely decline. 19 If we are unable to pay the costs associated with being a public, reporting company, we may not be able to continue trading on the OTC Bulletin Board and/or we may be forced to discontinue operations. Our common stock is traded on the OTC Bulletin Board.We expect to have significant costs associated with being a public, reporting company, which may raise substantial doubt about our ability to commence and/or continue trading on the OTC Bulletin Board and/or continue as a going concern.These costs include compliance with the Sarbanes-Oxley Act of 2002, which will be difficult given the limited size of our management, and we will have to rely on outside consultants.Accounting controls, in particular, are difficult and can be expensive to comply with. Our ability to continue trading on the OTC Bulletin Board and/or continue as a going concern will depend on positive cash flow, if any, from future operations and on our ability to raise additional funds through equity or debt financing.If we are unable to achieve the necessary product sales or raise or obtain needed funding to cover the costs of operating as a public, reporting company, our common stock may be deleted from the OTC Bulletin Board and/or we may be forced to discontinue operations. We do not intend to pay dividends in the foreseeable future. We do not intend to pay any dividends in the foreseeable future.We do not plan on making any cash distributions in the manner of a dividend or otherwise.Our Board presently intends to follow a policy of retaining earnings, if any. We have the right to issue additional common stock and preferred stock without consent of stockholders.This would have the effect of diluting investors’ ownership and could decrease the value of their investment. We have additional authorized, but unissued shares of our common stock that may be issued by us for any purpose without the consent or vote of our stockholders that would dilute stockholders’ percentage ownership of our company. In addition, our certificate of incorporation authorizes the issuance of shares of preferred stock, the rights, preferences, designations and limitations of which may be set by the Board of Directors.Our certificate of incorporation has authorized issuance of up to 10,000,000 shares of preferred stock in the discretion of our Board.The shares of authorized but undesignated preferred stock may be issued upon filing of an amended certificate of incorporation and the payment of required fees; no further stockholder action is required.If issued, the rights, preferences, designations and limitations of such preferred stock would be set by our Board and could operate to the disadvantage of the outstanding common stock.Such terms could include, among others, preferences as to dividends and distributions on liquidation. 20 Our common stock is governed under The Securities Enforcement and Penny Stock Reform Act of 1990. The Securities Enforcement and Penny Stock Reform Act of 1990 requires additional disclosure relating to the market for penny stocks in connection with trades in any stock defined as a penny stock.The Commission has adopted regulations that generally define a penny stock to be any equity security that has a market price of less than $5.00 per share, subject to certain exceptions.Such exceptions include any equity security listed on NASDAQ and any equity security issued by an issuer that has (i)net tangible assets of at least $2,000,000, if such issuer has been in continuous operation for three years, (ii)net tangible assets of at least $5,000,000, if such issuer has been in continuous operation for less than three years, or (iii)average annual revenue of at least $6,000,000, if such issuer has been in continuous operation for less than three years.Unless an exception is available, the regulations require the delivery, prior to any transaction involving a penny stock, of a disclosure schedule explaining the penny stock market and the risks associated therewith. The forward looking statements contained in this annual report may prove incorrect. This annual report contains certain forward-looking statements, including among others:(i) anticipated trends in our financial condition and results of operations; (ii) our business strategy for expanding distribution; and (iii) our ability to distinguish ourselves from our current and future competitors.These forward-looking statements are based largely on our current expectations and are subject to a number of risks and uncertainties.Actual results could differ materially from these forward-looking statements.In addition to the other risks described elsewhere in this “Risk Factors” discussion, important factors to consider in evaluating such forward-looking statements include: (i) changes to external competitive market factors or in our internal budgeting process which might impact trends in our results of operations; (ii) anticipated working capital or other cash requirements; (iii) changes in our business strategy or an inability to execute our strategy due to unanticipated changes in the biotechnology industry; and (iv) various competitive factors that may prevent us from competing successfully in the marketplace.In light of these risks and uncertainties, many of which are described in greater detail elsewhere in this “Risk Factors” discussion, there can be no assurance that the events predicted in forward-looking statements contained in this annual report will, in fact, transpire. SPECIAL NOTE ABOUT FORWARD-LOOKING STATEMENTS We have made forward-looking statements in this annual report, including the sections entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Business,” that are based on our management’s beliefs and assumptions and on information currently available to our management.Forward-looking statements include the information concerning our possible or assumed future results of operations, business strategies, financing plans, competitive position, industry environment, potential growth opportunities, the effects of future regulation, and the effects of competition.Forward-looking statements include all statements that are not historical facts and can be identified by the use of forward-looking terminology such as the words “believe,” “expect,” “anticipate,” “intend,” “plan,” “estimate” or similar expressions.These statements are only predictions and involve known and unknown risks and uncertainties, including the risks outlined under “Risk Factors” and elsewhere in this annual report. Although we believe that the expectations reflected in our forward-looking statements are reasonable, we cannot guarantee future results, events, levels of activity, performance or achievement.We are not under any duty to update any of the forward-looking statements after the date of this annual report to conform these statements to actual results, unless required by law. 21 ITEM 1B – UNRESOLVED STAFF COMMENTS This Item is not applicable to us as we are not an accelerated filer, a large accelerated filer, or a well-seasoned issuer; however, we have not received written comments from the Commission staff regarding our periodic or current reports under the Securities Exchange Act of 1934 within the last 180 days before the end of our last fiscal year. ITEM 2 – PROPERTIES We do not have any office space, nor are we a party to any leases.We, along with each of our subsidiaries, operate essentially virtually and rent meeting or conference facilities as needed. ITEM 3 - LEGAL PROCEEDINGS We are not a party to or otherwise involved in any legal proceedings. In the ordinary course of business, we are from time to time involved in various pending or threatened legal actions.The litigation process is inherently uncertain and it is possible that the resolution of such matters might have a material adverse effect upon our financial condition and/or results of operations.However, in the opinion of our management, other than as set forth herein, matters currently pending or threatened against us are not expected to have a material adverse effect on our financial position or results of operations. ITEM 4 – MINE SAFETY DISCLOSURES Not applicable. 22 PART II ITEM 5 - MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock is currently traded on the OTC Bulletin Board under the symbol “BTZO.”Our stock has traded on the OTC Bulletin Board since June 2010. Our common stock trades on a limited or sporadic basis and should not be deemed to constitute an established public trading market.There is no assurance that there will be liquidity in the common stock. The following table sets forth the high and low bid information for each quarter within the fiscal years ended December 31, 2011 and 2010, as provided by the Nasdaq Stock Markets, Inc.The information reflects prices between dealers, and does not include retail markup, markdown, or commission, and may not represent actual transactions. Fiscal Year Ended Bid Prices December 31, Period High Low First Quarter $ $
